Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, and 8-15 allowed. Drawings submitted on 6/6/2019 have been accepted.
The following is an examiner’s statement of reasons for allowance: claim 1 contains allowable subject matter from the previous claim 7 and claim 15 is the rewritten form of the previous allowable claim 11. Claims 1, 13, and 15 and dependent claims are allowable over the closest prior art KR 10-2011-0001295 to Hong. Please find reasons for allowance in the “Allowable Subject Matter” section in the non-final rejection dated 12/7/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        


/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725